PRATT, J.
The trial judge charged the jury fully upon all the questions of law involved, and as favorably to the defendants as they could reqrnre. The plaintiff’s testimony, df credited, entitled him to recover. Those of defendants’ servants who, if plaintiff was to be believed, were themselves in fault, contradicted the plaintiff, and the court charged that, as plaintiff was an interested party the jury should consider that fact, and might disbelieve him, even when not contradicted. The jury gave faith to Ms testimony, and *621we cannot say they were in error. It will not do to say that a plaintiff can never recover on his own testimony, when he is contradicted. That would put him at the mercy of those surrounding him. The circuit judge was satisfied with the verdict, and so are we. Judgment affirmed, with costs. All concur.